QBfficeof tip !ZWnnep &neral
                                   %btateof tEtxa$
DAN MORALES
 ATTORNEY
      GENERAL                              March 16.1993


     Honorable Renee Higginbotkm-Brooks            OpinionNo. DM-207
     CbdllMn
     Texas AlcoholicBeverage Commission            lb: Whether the Open Meetings Act,
     P.O. Box 13127                                V.T.C.S. article 625247, permits a member
     Austin, Texas 7871l-3127                      of the Alcoholic Beverage Commission who
                                                   kunabletoattendacommissionmeetingin
                                                   person to participate by live video
                                                   -0~            (RQ-428)



             You have asked us to determine whether the open Meetings AC! (the “act”),
      V.T.C.S. article 6252-17. permits a member of the AlcoholicBeverage Commission who
     is unable because of schcdhg problems to attend a commkion meeting in person to
     participate in the meeting via live video tmnsmkion. You explain that the proposed
     arrangement would eneble the absent commissioner to be recorded live with video
     ~cladtelevisedsotharboththcmembersofthepublicandthewmmissionas
     present at the meeting can see and observe the absent commissioner. The absent
     commissionaalsowouldbeabletoseeMdobsembaththemembasofthepublicand
     the wmmissionas present. We conclude that the act does not permit such sn
     Mlmgamnt.

             This office considemd a dmilar problem ia Anomcy Gmaal Opiioo N-584
     (19a6),inwhichtkTcxasBomdofLicmsurc~N~iiomcM                              ‘* tm(the
     ‘borrd”)~wbahaitEwldm#1urdvoteon~bytdeconfermacall.                             Attorney
     Gend Opiion Jh4-584 (1986) at 1. This office did not limit the opinion to meetings of
     the board, ho-,       instad, the opinion stated that its wnclusions would apply to alI
     m&ngsofaugovernm         entd bodies that are subject to tbe act. Id. ti 3. hitialiy, the
     OfillhllOtCdthattbCrctdWSttOtexplidtlY        answertkborrdlrquattoqbuttbeopinion
     ~natedthrtthelegislatunintendedthc~ct~tothe~~cthegwamnentlrl
     decision-msking process. Id..; sn Cm Eitters., Inc. v. Board of Trrrsres of the Aus&
     h&p.   School Dist., 706 S.W2d 956,958 (TUL 1986).

             While the opinion determined that deliions      by teleconference could f&Uwitbin
     the act’s definition of “meeting,”it cited several provisions in the act indicating that the
     le&dature assumed that members of a governmental body would appear in person at a




                                          p.   1088
&notable Renee H@hham-Brooks             - Page 2 (DM-207)




meeting. AttonbEyGalaalopinionJht-5s4llt3.ThcopiniollAivrlurArevenlarch
jnwkions:

          Section l(a) provides that members of a go-         bOdyUrWt
          prohiiied from gatbehg for eocial oc4asions or m             at
          Mtiond wnventions and workhops gakings that -y
          itlv0h-e persond UtMdMce. Section3Aexemptah1nthenotice
          rquirement of article 6252-17. V.T.C.S.. limited answers to “en
          inquirymadeatsuchmeeting...     madebyamemberoftbegenetd
          public or by a member of the governme-ntalbody.” V.T.C.S. art.
          6252~17.8 3A Thepublic        hasno rightuadertheactto      speak at
          m&ng!&tbatisamattercontrouedbythediacruionofttK
          govemmentdbodyor,insomecasqbyapartiwlarstatute.
          Attomey &nerd Opiion H-188 (1973) . . . Nonethdess, the section
          3A procedure for handling inquiries from the public rests on the
          ~ptionthatbo~mmanberswillbeabletoharpeopleuteading
          the meeting. Section 3A also contemplates that the meeting shall be
          held in a “place” speci6ed in the notice. These provisions at least
          suggestthattbekgkkureassumedtbatboardmemberswouldbe
          physically present at meetings subject to the Open Meetings Act.
Id. a! 3-4. In addition, the opinion relied upon the language of the Texas Supreme Court’s
decision in Cm Entrrpriscs, Inc., which implied that the public interest requhs board
manberstoattaulmechgsiapersonZdat4.

       F~,~~opinioncompsredthe~ctwahe9.lo(c)oftbeB~
Corpomtion Act, V.T.C.S. article l.Ol- 12.54. in which the legislature expre& has
authorized a private corporation’s shareholders, members of the board of directors, or
mrmbasofacommin#thatthc~hs,dcsignatedtohold~~’bymclnsof
-tdepboaeorsimilar-ons~bymeansofwidcllallpaonr
    . . .
pmhapabnginthemeetingcenbearcachother.”          Zd.atrtS(quothgBus.Corp.Actut
9.10(C)). Of course, as the opinion pointed out, meethgs of shareholders and directors
rrenotopentothepublic;asa~~awrporationneednotconsidatheplblicintaat
whenitdecidestownductameetingbytdeconfkmnce.            Zd.aS.  Ontheotkrbmsl,the
le&hueintcrdedthe~to~thepublicintaatia~tk~meking                                             ~.   _
pmcesmofgovuamcntaIboftiaZdat6.Theopiai~~~thnthcrcL
itsdf does not permit a go-           bodytoconductameUingbytdephoaeconfaence
cau,althghthc~QcpT+Uhlmayruthorizc~~Id.at7.

        Admittedly, some of the concetns we expressed in Attomey General Opiion
m-584 about meetings conducted by tdewnference do not apply to meetings conducted
by live video tmnsmhion. For example, in regard to the teleconference meeting the board
proposed, this 05ce was concerned that the absent board member would be unable to




                                      p. 1089
HomnableBweeHigg&tuuwBrooks             - Bage 3    @M-207)




hearmembersofthepublicatter&gthemeeting.             scCtiat4.        Tbiso5cealsowas
coneamdthatmanbersofthepublicwouldbcuMbleto~thedemewormdhear
the voice of the absent board member. Zd. at 6. Here, however, you state tbat the live
video transmission arrangement you are proposing would enable the members of the
plblicMdwmmissionasinlttardance~ameaingtorcemdhutherbsent
wmmissioner, and vice versa. Nevertheless, as we stated in Attorney Genersl Opiion
JM-584. we believe that the act assumesthatmemberswillbephysicallypresentattbe
location designated in the notice to wnduct a meeting subject to the act.

       We note that, subsequent to the issuance of Attorney General opinion IM-584, the
legislamm added section 2(r) to the act. See Acts 1987.7Otb Leg., ch. 964.8 4. Section
2(r) authorizes the governing body of an insmutiot~of bigber education to conduct an
open or closed meeting by telephone wnference call. In our opinion, the legislatme’s
enactment of section 2(r) validates this 05ce’s belief *      with the exception of the
governing body of an institution of higher education, the act assumes that members of a
governmud body will be physicallypresent at a meeting of the governmentalbody.

        Furthermore, we note that srticle 9.10(C) of the Business Cotporation Act
authoixes a private corporation’s shareholders, board of directors, or wmmittee to meet
“by means of wnference telephone or similar wmrmwwfi~ equippnent.” We believe
that article 9.10(C) permits shareholders, ~the members of a corporation’s board of
directors, or a wmmittee to conduct a meeting by means of live video transmission, the
method you are suggesting. The le8idature has not, however, explicitly authorized a
govemmentdbodysubjecttotheacttopamitamemberwhoisunabletoattenda
meeting in person to pruticipate via live video i         * ‘on. unless and until the
kgislature authotks such a practice, a governmental body subject to the act may not
permit an abtizbz        to participate in a meeting of the governmental body by means
oflivevidal

                                SUMMARY

               In the ahsenw of specik legida&         authorization. a
          govee         body subject to the Open Meetings Act, V.T.C.S.
          Ptide6252-17,maywtpamitamabawhoisuMbletoutcllda
          tleuhlgiuperKmto~vialiveiiveT                 . *




                                                   DAN      MORALES
                                                   Attorney Generd of Texas




                                     p. 1090
Honorable Rwee HiggidohmBmks    - Page 4   W-207)




WILL PRYOR
F~ASdStMtAtWIlCyGUld

MARYKELLER


RENEAHJcKs
State Solicitor

MADELEINE B. JOHNSON
Chdr, Opinion Comnittee




                               p. 1091
                                                    :,